                     Case 5:20-cv-00839-TJM-ATB Document 40-1 Filed 12/22/20 Page 1 of 3

                                 UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF NEW YORK

                                 Petition for Admission, pursuant to Local Rule 83.1(a)




 TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF NEW YORK
 I submit the following personal statement for admission to the Bar of the U.S. District Court for the Northern District of New York.
 Personal Statement (Personal Information, Business Information, Good Standing, Education)
 Personal Information
 (Please enter your full name, including suffix, e.g. Sr., Jr., II, III, etc.)
 First Name:                                        Middle Name:                    Last Name:                                         Suffix:
Kathleen                                          P.                               Lally
 Residence Address:
3550 Burlingame Blvd
 City:                                              State:                         Zip:                            County:
Carmel                                            Indiana                          46074                          Hamilton
 Business Information

 Affiliation/Firm:
Carlson Lynch, LLP
 Address:
111 W. Washington Street, Suite 1240
 City:                                      State                                  Zip                             County
Chicago                                    Illinois                                60602                          Cook
 E-Mail:
klally@carlsonlynch.com
 Title:                                                      Date of Employment:                      Firm Telephone:
Partner                                                  10/30/2020                                   312.750.1265
 Good Standing

 List jurisdictions & dates admitted & any attorney bar codes or state registration numbers.

See Exhibit A



 Have you ever been convicted of a misdemeanor or felony?                                                           Yes           No

 Are there any disciplinary proceedings presently pending against you?                                              Yes           No

 Have you ever been censured or suspended from practice before any court?                                           Yes           No

 Have you ever been denied admission or readmission to the bar of any court?                                        Yes           No

 If you answered “Yes” to any of the above questions, you must attach a separate
 statement explaining the nature of any such actions or proceedings.
 Education

 Name of Law School                                 Dates of Attendance            Type of Degree Received         Date Degree Received
 City and State where located                       From To (Month/Year)                                           or Expected
University of Michigan Law School                 05/2002 to 12/2004 J.D.                                         12/01/2004




Revised 12/2019
               Case 5:20-cv-00839-TJM-ATB Document 40-1 Filed 12/22/20 Page 2 of 3
 Are you currently or have you ever been a law clerk to a District Judge or Magistrate Judge? If yes, give name and title of Judge
 and specify dates and location:
None




 I have read and am familiar with: The Judicial Code (Title 28 U.S.C.); the Federal Rules of Civil Procedure and the Federal Rules
 of Evidence for the District Courts; the Federal Rules of Criminal Procedure for the District Courts; the Local Rules and
 General Orders for the Northern District of New York; and the N.Y.S. Rules of Professional Conduct and will faithfully adhere thereto.

 I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.


                                                                                   12/22/2020
 Signature                                                                         Date




Revised 12/2019
    Case 5:20-cv-00839-TJM-ATB Document 40-1 Filed 12/22/20 Page 3 of 3




               Exhibit A – Kathleen Lally - State/Federal Court Admissions

          Jurisdiction            Date Admitted       Bar No. (if     Member in Good
                                                        any)            Standing?

Illinois                             5/5/2005          6284954               Yes
U.S. District Court,
Northern District of Illinois       10/6/2005                                Yes
U.S. District Court,
Southern District of Illinois        6/9/2010                                Yes
U.S. District Court,
Central District of Illinois         8/9/2010                                Yes
U.S. Court of Appeals,
Second Circuit                       5/7/2018                                Yes
U.S. Court of Appeals,
Sixth Circuit                       12/11/2020                               Yes
U.S. Court of Appeals,
Seventh Circuit                     11/21/2014                               Yes
U.S. Court of Appeals,
Ninth Circuit                        3/4/2014                                Yes
U.S. Court of Appeals,
Tenth Circuit                       7/19/2016                                Yes
U.S. Court of Appeals,
Eleventh Circuit                     5/3/2017                                Yes
